Citation Nr: 0413475	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asthma.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
psoriasis claimed as lesions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  




REMAND

The veteran had active service from February 1951 to February 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

On his VA Form 9, Appeal to Board of Veterans' Appeal, which 
was received at the RO in St. Paul, Minnesota, in August 
2003, the veteran indicated that he wants a hearing before a 
member of the Board and that he wants the hearing to be held 
at the RO.  In response, the RO sent the veteran a letter in 
late August 2003 in which it described alternative hearing 
possibilities.  The RO stated, however, that unless it heard 
otherwise from the veteran, his name would remain on the list 
of those who desire a hearing before the traveling section of 
the Board of Veterans' Appeals.  The veteran did not respond 
to that letter, and in a VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated in April 2004, the 
veteran's representative affirmed that the veteran is 
requesting a Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The veteran should be scheduled for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


